Citation Nr: 0316043	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-42 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Bell's Palsy.

2.  Entitlement to service connection for bilateral pes 
planus with resultant bone spur on the left foot, first 
metatarsal cuneiform joint.

3.  Entitlement to a compensable initial evaluation for the 
residuals of a left ankle sprain.

4.  Entitlement to a compensable initial evaluation for 
status-post vasectomy with vasovasostomy and orchipexy 
secondary to retractable right testicle.

5.  Entitlement to an initial evaluation higher than 10 
percent for L5 nerve root irritation with a history of 
lumbosacral strain and x-ray evidence of L4-L5 narrowing.

6.  Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease of the right shoulder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
entitlement to service connection for Bell's palsy and 
bilateral pes planus, granted service connection for the 
residuals of a left ankle sprain, status-post vasectomy with 
vasovasostomy and orchipexy secondary to retractable right 
testicle, and degenerative joint disease of the right 
shoulder, assigning initial noncompensable evaluations to 
each disability, and which granted entitlement to service 
connection for L5 nerve root irritation with a history of 
lumbosacral strain and x-ray evidence of L4-L5 narrowing, 
assigning a 10 percent initial evaluation thereto.  The RO 
granted an initial evaluation of 10 percent for the veteran's 
right shoulder disability in a July 1996 rating decision, but 
the veteran has continued his appeal of that issue.

The issues of entitlement to higher initial ratings will be 
addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bell's palsy was first diagnosed and treated during 
active service and the veteran continues to be diagnosed as 
having that disorder even though it does not cause functional 
impairment.

3.  Bilateral pes planus began as a consequence of active 
service.


CONCLUSIONS OF LAW

1.  Bell's palsy was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Bilateral pes planus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims 
addressed here on appeal has proceeded in accordance with the 
provisions of the law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
April 2001.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from April 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in April 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or before the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claims on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  For the purposes of granting service 
connection, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  Additionally, it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record shows that the veteran entered 
service in 1975 with no mention of having a foot disability 
and there were no findings and/or diagnoses of pes planus at 
that time or at any time during active service.  Service 
medical records show that the veteran was treated for Bell's 
palsy, to include paralysis of the right side of his face.  
Upon discharge examination, there were no findings regarding 
either pes planus or Bell's palsy.

Promptly upon the veteran's discharge from service, he filed 
an application for VA compensation benefits.  He underwent 
VA general and podiatry examinations in May 1996.  Upon 
general examination, the veteran was diagnosed as having 
Bell's palsy of the right side of his face and the examiner 
opined that there was currently no diminution of function as 
a result of the diagnosed Bell's palsy.  Upon podiatry 
examination, the veteran was diagnosed as having bilateral 
pes planus deformity and a dorsal bone spur on the left 
foot, first metatarsal cuneiform joint, secondary to pes 
planus.  The examiner opined that the veteran's pes planus 
was "likely to be congenital," but there is no indication 
that the examiner reviewed the veteran's service medical 
records.

Given the evidence of record, the Board finds that the 
veteran was first diagnosed with and treated for Bell's 
palsy during his period of active service and he was 
diagnosed as having Bell's palsy upon examination 
immediately following his discharge from service.  Even 
though the examiner in March 1996 stated that the veteran 
was not functionally impaired by his diagnosed disorder, the 
Board cannot ignore the fact that the disability was 
diagnosed and deemed to be present by the medical 
professional.  Consequently, the Board finds that Bell's 
palsy is a currently diagnosed disability which had its 
origin in service.  Thus, entitlement to service connection 
for Bell's palsy is granted.

As for the veteran's bilateral pes planus and resultant bone 
spur of the left foot, the evidence clearly shows that the 
veteran did not enter service in 1975 with a diagnosis of 
pes planus but he was found to have the disability two 
months after his discharge from twenty years of honorable 
service in the United States Army.  Although the medical 
examiner opined in March 1996 that the veteran's pes planus 
was likely to be congenital, that opinion is not supported 
by any evidence and there is no indication that the examiner 
reviewed the service medical records and took note of the 
fact that the veteran was not found to have pes planus upon 
entrance examination.  As such, the examiner's opinion 
cannot be given more probative value than the absence of a 
finding of pes planus upon entry into service.  Thus, when 
invoking the presumption of soundness as outlined above, the 
Board must find that the veteran developed bilateral pes 
planus during his period of service.  Consequently, when 
resolving all reasonable doubt in favor of the veteran, 
service connection for bilateral pes planus with resultant 
bone spur of the left foot is granted.


ORDER

Service connection for Bell's palsy is granted subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for bilateral pes planus with resultant 
bone spur of the left foot, first metatarsal cuneiform joint, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The evidence of record shows that the veteran submitted an 
application for VA compensation benefits for a number of 
disabilities in March 1996.  Based on the medical evidence 
obtained, the RO, in a June 1996 rating decision, granted 
service connection for the residuals of a left ankle sprain, 
status-post vasectomy with vasovasostomy and orchipexy 
secondary to retractable right testicle and degenerative 
joint disease of the right shoulder and assigned 
noncompensable initial evaluations to each disability; it 
also granted service connection for L5 nerve root irritation 
with a history of lumbosacral strain and x-ray evidence of 
L4-L5 narrowing, assigning a 10 percent initial evaluation 
thereto.  Additional medical evidence was obtained and in 
July 1996, the RO increased the initial rating for the 
veteran's right shoulder disability to 10 percent.

The veteran appealed the June and July 1996 rating decisions 
and the RO issued a statement of the case in September 1996, 
explaining why higher initial ratings could not be granted 
for the veteran's service-connected disabilities.  
Supplemental statements of the case were issued in October 
1996, October 2000, and August 2001, but did not specifically 
address any of the veteran's claims for higher initial 
ratings here on appeal.

While the veteran's appeal was pending, the President signed 
into legislation the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  That 
portion of the regulations, however, was recently invalidated 
by the Federal Circuit.  The Federal Circuit specifically 
found that, under the statute, a claimant has one year in 
which to submit additional evidence and argument in support 
of his/her claim following notice of the VCAA as opposed to 
only thirty days as set forth in the regulations at 38 C.F.R. 
Section 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a claimant's response time to thirty 
days, 38 C.F.R. Section 19.9(a)(2)(ii), was invalidated.  See 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence with respect to the veteran's 
claims for higher initial ratings, the Board finds that it 
has no alternative but to remand this matter to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of VA are met.  The 
Board laments the lengthy duration of this appeal, however, 
it appears that a remand is required to cure the procedural 
defect outlined above.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

The Board additionally finds, after a review of the record 
and the arguments of the veteran's representative, that the 
medical record is stale and updated medical evidence must be 
obtained in order to determine the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disabilities to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the veteran must be advised of any and all changes in rating 
criteria which may have occurred since his disabilities were 
initially rated in 1996.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  For instance, the criteria used to 
evaluate the veteran's low back disability found at 38 C.F.R. 
Section 4.71a, Diagnostic Code 5293, was legislatively 
changed effective September 23, 2002, and it does not appear 
that the veteran has been advised of the new rating criteria.
 
Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO must advise the veteran of any 
and all pertinent changes in rating 
criteria since the inception of the 
veteran's claim.  He should 
specifically be advised of legislative 
changes to 38 C.F.R. Section 4.71a, 
Diagnostic Code 5293.

3.	The veteran should be specifically 
requested to identify all medical 
treatment records pertinent to 
adjudicating his claims for increased 
ratings.  All identified records 
should be obtained and associated with 
the veteran's claims folder.

4.	The veteran should be scheduled for 
examinations with the appropriate 
medical specialists to determine the 
severity of his low back disability, 
right shoulder disability, left ankle 
disability, and status-post vasectomy.  
The examiners should be requested to 
review the veteran's entire claims 
folder and to support each opinion 
rendered with appropriate rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



